  

Case: 5:17-cr-00118-KKC Doc #: 280-4 Filed: 08/16/19 Page: 1 of 3 - Pa

   
 
 
 
  
 

 

GOVERNMENT
EXHIBIT
CASE
Name: Ryan Gorman NO.
Address: 6643 Hazeltine National Drive, Orlando, FL 32822 peuelr

 

 
 

 

Office: (407) 858-3872

Cell:

 

Position Applying For: Criminal Investigator (Ice Rep)

Announcement number:

Employment History:

Employer: Department of Homeland Security, Homeland Security Investigations
Current Location: Assistant Special Agent in Charge, Orlando, FL

Title: Special Agent (GS 13, Series 1811)

Date: March 2006-present

General Responsibilities

e Initiate and lead complex criminal investigations into transnational drug trafficking
organizations (DTOs) located in Latin America, the Caribbean, and other regions
of the world to include Australia and the "Golden Triangle" region of Southeast
Asia.

o Familiar with the ways in which DTOs and narcotic traffickers conduct their
criminal enterprises such as the methods of importing and distributing
narcotics, money laundering, and the use of aircraft and vessels to
facilitate their illegal acts.

e Well versed in HSI’s statutory authority provided to HSI Special Agents under
Title 19 and other related criminal statutes pertaining to extraterritorial authority.

e Conducted joint investigations with the Australian New South Wales Police
Department in conjunction with the Department of Justice Narcotics and
Dangerous Drug Section located in Washington, D.C.

e Coordinated investigations with HSI foreign offices and the Office of International
Affairs.
Case: 5:17-cr-00118-KKC Doc #: 280-4 Filed: 08/16/19 Page: 2 of 3 - Page ID#: 1383

o Acted as the liaison to multiple host nations’ law enforcement personnel in
law enforcement activities such as interviews of targets, arrests pursuant
to provisional arrest warrants and seizures.

Accompanied foreign law enforcement personnel while they conduct interviews
of U.S. persons on U.S. soil in accordance with HSI policy on joint investigations.

Accomplishments and Related Skills

Initiated the creation and implementation of an investigative group designed to
target aircraft sales to drug traffickers and other transnational criminal
organizations. This investigative group was given an operational name
“Operation Calusa” and designated TECS project code 1GB.

o Operation Calusa was successful and recognized at the headquarters
level for disrupting and identifying individuals both foreign and domestic
using aircraft escrow accounts to funnel illicit funds from offshore into the
United States banking system to purchase the aircraft. This disruption
pertained to the seizure of aircraft, bulk currency and bank accounts used
for illicit activity.

Provided training to multiple HSI and U.S. attorney offices throughout the United
States on the methodology of Operation Calusa.

Because of the international routes of narcotics traffickers involved with air
smuggling, | was invited by the Australian Federal Police (AFP) to conduct
training in Australia in September of 2015. While in Australia | also presented the
training to members of the New South Wales (NSW) Police Force, the Australian
Border Force (ABF) and the Australian Civil Aviation Safety Authority (CASA).
Subsequent to the training in Australia, | was invited to Miami to conduct
additional training to members of the Canadian Border Services Agency (CBSA),
Royal Canadian Mounted Police (RCMP), and the United Kingdom National
Crime Agency (NCA).

Requested by the AFP to testify in criminal proceedings in Australia as an expert
witness pursuant to a Mutual Legal Assistance Treaty.

Utilized confidential informants in foreign countries and have coordinated their
activities with the Office of International Affairs and HSI foreign offices.

Served provisional arrest warrants in the Dominican Republic and have worked
with the host nation on multiple extraditions. | have developed leads in nearly

 
Case: 5:17-cr-00118-KKC Doc #: 280-4 Filed: 08/16/19 Page: 3 of 3 - Page ID#: 1384

every investigative category HSI has primary authorities to include counter
proliferation, illegal immigration and customs violations.

Initiated a joint investigation with HSI Northern Kentucky that resulted in the
single largest cocaine and methamphetamine seizure in that state’s history. This
case involved the use of corporate jet aircraft to smuggle narcotics and bulk
currency.

2018 OCDETF National Award recipient

2000-2003 (U.S. Customs Service Inspector)

2003-2006 (Customs and Border Protection Officer)

1994-1999 (United States Coast Guard)

 
